Citation Nr: 0011782	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable initial rating for knee 
disabilities classified as "bilateral knee condition."

2.  Entitlement to a compensable initial rating for a low 
back disability classified as "low back pain."  

3.  Entitlement to a compensable initial rating for residuals 
of a right shoulder injury.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran  




ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from October 1986 to 
August 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of November 8, 1996, and 
January 4, 2000, by the Winston-Salem, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  By the November 
1996 determination, the RO granted service connection for a 
number of disorders, including low back pain and "bilateral 
knee condition," each rated as noncompensably disabling.  
The veteran appealed the ratings assigned for the low back 
and the knees.  On November 20, 1997, the RO awarded a 
compensable rating of 10 percent under 38 C.F.R. § 3.324 
based on multiple noncompensable disabilities which interfere 
with normal employability.  By the rating decision of January 
4, 2000, the RO awarded service connection for residuals of a 
right shoulder injury and assigned a noncompensable rating.  

While the issue of entitlement to a compensable initial 
rating for the right shoulder disability was not developed or 
certified by the RO as one of the issues requiring review on 
appeal, the matter was specifically addressed by the 
veteran's representative in a VA Form 646, Statement Of 
Accredited Representation In Appealed Case, filed in February 
2000.  That document is sufficient to constitute a valid 
notice of disagreement within the meaning of 38 C.F.R. 
§ 20.201 (1999).

 


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions below should be carried out in a logical 
chronological sequence, no instruction in this remand may be 
given a lower order of priority in terms of the necessity of 
its being carried out completely.  

The Board finds that each of the claims for an increased 
rating for the service-connected disabilities is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), Murphy v. Derwinski, 1 Vet. App. 78 (1990);  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Because the 
claims are well grounded, the VA is subject to a statutory 
duty to assist the veteran in developing the facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy Id.  

Knee Disabilities

The knee disability for which service connection is in effect 
has been classified for rating purposes as a "bilateral knee 
condition."  The use of this vague term makes it impossible 
to define the scope of the grant of service connection or 
identify the pathology included therein.  Moreover, it 
precludes meaningful application of the rating criteria found 
in the various diagnostic codes, most of which apply to 
specific diagnoses.  

In addition, the RO has rated the service-connected 
disabilities of the knees as a single unit and has assigned a 
single noncompensable rating.  By rating the disabilities as 
a single entity, the RO has obscured the analysis of the 
rating criteria with respect to each knee individually. The 
concept that disabilities arising from a single disease 
entity, such as arthritis, are to be rated separately is 
incorporated into VA regulations.  38 C.F.R. § 4.25(b) 
(1999).  The question of whether a compensable rating is 
assignable for either or both knees individually must be 
addressed by the RO following completion of the other 
evidentiary development requested herein.  

In particular, further evaluation is necessary to address the 
veteran's complaints of pain in the knees after physical 
activity.  The veteran claimed at his September 1997 hearing 
that the degree of pain varied with the amount of physical 
activity; running was "guaranteed" to cause pain, but other 
activities such as walking or standing for long periods would 
cause pain also.  

In view of these complaints, the appeal must be reviewed in 
light of the holding of the United States Court of Veterans 
Appeals (Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995) 
wherein it was held that, when a veteran alleges functional 
loss due to pain, the provisions of two VA regulations, 
38 C.F.R. §§ 4.40 and 4.45 must be considered.  Under 
38 C.F.R. § 4.40 (1999), disability of the musculoskeletal 
system includes functional loss due to pain, supported by 
adequate pathology and evidenced by visible behavior on 
motion.  "Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled."  Under 38 C.F.R. § 4.45 (1999), factors 
of joint disability include increased or limited motion, 
weakness, fatigability, or painful movement, swelling, 
deformity or disuse atrophy.  

The VA examination performed in October 1996 is not detailed 
enough to permit a DeLuca analysis; a reexamination of the 
veteran will be required for proper consideration of the 
claim for increase under these two regulations.  The Court 
stated in DeLuca that specificity of findings with regard to 
functional loss due to pain is required.  Examinations upon 
which rating decisions are based must adequately portray the 
extent of functional loss due to pain "on use or due to 
flareups."  "It is essential that the 
examination...adequately portray the...functional loss."  
DeLuca, at 206.  When the veteran claims functional loss due 
to pain, "[t]he medical examiner must be asked to express an 
opinion on whether pain could significantly limit functional 
ability during flare-ups or when the [joint] is used 
repeatedly over a period of time."  Id.  


Low Back Disability  

The veteran's service-connected low back disability, like the 
knee disabilities, has been labeled for service connection 
and rating purposes under the nonspecific label of low back 
pain.  Accordingly, on remand, the RO must make a 
determination as to the specific nature of the disability for 
which service connection has been granted and explain which 
rating criteria are applicable.  

The veteran's hearing testimony makes it clear that the 
service-connected lumbar strain is manifested more or less 
exclusively by complaints of pain which recurs on a sporadic 
basis and varies with the level of his physical activity.  
The presence of pain and the applicability of 38 C.F.R. 
§ 4.40 and § 4.45 require consideration of the claim under a 
DeLuca analysis.  The veteran is entitled to have his claim 
reviewed in a manner that takes into account the presence of 
increased symptomatology associated with flare-ups and pain 
on use.  A VA examination that elicits a full description of 
the findings necessary for a DeLuca analysis must be 
performed.  


Residuals of a right shoulder injury.  

Since the representative has filed a timely NOD with the 
rating assigned for the right shoulder disability, the 
veteran is entitled to issuance of a statement of the case on 
this issue and must be afforded an opportunity to perfect his 
appeal to the Board if he so desires.  See 38 U.S.C.A. 
§ 7105; see Buckley v. West, 12 Vet. App. 76 (1998), 
Tablazon v. Brown, 8 Vet. App. 359, (1995).  However, as with 
the appeals involving the knees and the lumbar spine, the 
evidence of record regarding the right shoulder is inadequate 
for a proper DeLuca and reexamination is required.  

Where the evidence does not adequately evaluate the current 
state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet.App. 480, 482 (1992) 
(citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992)).  
Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet.App. 121 (1991).  
Accordingly, the case is remanded for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The veteran should be given an 
opportunity to identify all medical 
providers, both VA and private, including 
both physicians and institutions 
(hospitals or clinics), from which he has 
received examination or treatment for his 
knees, back and right shoulder since 
separation from service.  Upon receipt of 
proper authorization, the RO should 
attempt to obtain all available 
documentation from the physicians or 
other medical care providers identified 
by the veteran.  

3.  The RO should take appropriate steps 
to schedule the veteran for a special VA 
orthopedic examination to ascertain the 
current status of the knees, low back and 
right shoulder.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail.  It is essential that the claims 
folder be provided to the examiner for 
review in conjunction with the 
examination, together with a copy of this 
remand.  

On the basis of current findings, a 
thorough review of the file, and a 
history obtained from the veteran, the 
examiner should respond to the following 
questions and provide a full statement of 
the basis for the conclusions reached:

Knee disability 

(a) Does the service-connected 
disability of the knees result 
in weakened movement, excess 
fatigability, and 
incoordination, and if so, to 
what extent?  Separate answers 
should be given for each knee.  

(b) To what extent does 
examination of the knees show 
the following:  (1) complaints 
of pain which is visibly 
manifest on movement, (2) the 
presence or absence and degree 
of muscle atrophy attributable 
to the service-connected 
disability, (3) the presence or 
absence of changes suggesting 
disuse due to the service-
connected disability, and (4) 
the presence or absence of any 
other objective manifestation 
that would demonstrate disuse 
or functional impairment due to 
pain?  Separate answers should 
be given for each knee.  

(c) What manifestations of 
increased disability or 
functional impairment are 
present during flareups of 
symptomatology or on use of the 
knee?  If possible, any 
increased disability should be 
expressed as degrees of 
limitation of motion.  Separate 
answers should be given for 
each knee.  

Lumbar strain  

(a) Does the service-connected 
disability of the lumbar spine 
result in weakened movement, 
excess fatigability, and 
incoordination, and if so, to 
what extent?  

(b) To what extent does 
examination of the lumbar spine 
show the following:  (1) 
complaints of pain which is 
visibly manifest on movement, 
(2) the presence or absence and 
degree of muscle atrophy 
attributable to the service-
connected disability, (3) the 
presence or absence of changes 
suggesting disuse due to the 
service-connected disability, 
and (4) the presence or absence 
of any other objective 
manifestation that would 
demonstrate disuse or 
functional impairment due to 
pain?  

(c) What manifestations of 
increased disability or 
functional impairment are 
present during flareups of 
symptomatology or on exertion 
of the back?  If possible, any 
increased disability should be 
expressed as degrees of 
limitation of motion.  

Right shoulder disability 

(a) State as precisely as 
possible the diagnosis or 
diagnoses that are applicable 
to the veteran's residuals of 
right shoulder injury. 

(b) Does the service-connected 
disability of the right 
shoulder result in weakened 
movement, excess fatigability, 
and incoordination, and if so, 
to what extent?  

(c) To what extent does 
examination of the right 
shoulder show the following:  
(1) complaints of pain which is 
visibly manifest on movement, 
(2) the presence or absence and 
degree of muscle atrophy 
attributable to the service-
connected disability, (3) the 
presence or absence of changes 
suggesting disuse due to the 
service-connected disability, 
and (4) the presence or absence 
of any other objective 
manifestation that would 
demonstrate disuse or 
functional impairment due to 
pain?  

(d) What manifestations of 
increased disability or 
functional impairment are 
present during flareups of 
symptomatology or on use of the 
right shoulder?  If possible, 
any increased disability should 
be expressed as degrees of 
limitation of motion.  

4.  After completion of the foregoing, 
the RO should review the examination 
report to ensure that it is adequate to 
achieve the purposes of this remand.  In 
readjudicating the disabilities, the RO 
must describe as precisely asi is 
feasible each disability for which 
service connection has been granted, and 
for each disability the RO must explain 
its choice of rating criteria.  If all of 
the requested information has not been 
provided, the report should be returned 
as inadequate for rating purposes 
pursuant to 38 C.F.R. § 4.2 (1999).  The 
physician(s) who performed the 
examination should be given an 
opportunity to amend the report without 
reexamining the veteran but should be 
free to schedule a reexamination if 
necessary.  All other necessary follow-up 
actions should be taken.  

5.  When the record is complete, the RO 
should review the issues on appeal.  All 
conclusions should be articulated in 
light of the analysis set forth in 
DeLuca, Id., and all applicable VA 
regulations, including 38 C.F.R. §§ 4.40 
and 4.45 (1999), and the relevant 
diagnostic codes from the rating schedule 
should be specifically discussed.  

6.  If any determination is adverse to 
the veteran, a supplemental statement of 
the case should be prepared regarding the 
knee and back disabilities and an 
original statement of the case should be 
prepared as to the shoulder issue.  The 
veteran and his representative should be 
given a reasonable period of time for 
reply.  An original statement of the case 
on the issue of entitlement to a 
compensable initial rating for the right 
shoulder disability should be prepared.  

Thereafter, the claim should be returned to the Board for 
further review, if in order, following issuance of a 
supplemental statement of the case to the veteran and his 
representative followed by a reasonable period of time for 
response.  No action is required of the veteran until he 
receives further notice.  The purpose of this remand is to 
obtain additional information.  The Board does not intimate 
any factual or legal conclusions as to the outcome ultimately 
warranted in this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).


